COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 S. C. P.,                                     §              No. 08-14-00312-CV

                      Appellant,               §                 Appeal from the

 v.                                            §               143rd District Court

 TEXAS DEPARTMENT OF FAMILY                    §            of Reeves County, Texas
 AND PROTECTIVE SERVICES,
                                               §            (TC# 13-04-20350-CVR)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s first motion for extension of time within which to

file the brief until February 11, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mark Thomas Zuniga, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before February 11, 2015.

       IT IS SO ORDERED this 29th day of January, 2015.


                                                    PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ